Exhibit 10.1
 
CHANGE IN CONTROL AGREEMENT
 
This CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into on May 1,
2008 (the “Effective Date”) by and between Celanese Corporation (the “Company”)
and Christopher W. Jensen (the “Executive”).
 
The Company considers it essential to foster the continued employment of key
management personnel. The Board of Directors of the Company (the “Board”)
believes that it is in the best interests of the Company and its stockholders to
assure the Company will have the continued dedication of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control.
The Board believes it is imperative to diminish the inevitable distraction of
Executive by virtue of the personal uncertainties and risks created by a pending
or threatened Change in Control and to encourage Executive’s full attention and
dedication to the Company currently and in the event of any threatened or
pending Change in Control. The Company also requests, and the Executive desires
to give the Company, certain assurances with regard to the protection of
Confidential Information and Intellectual Property of the Company and its
Affiliates. Therefore, the Company and the Executive have entered into this
Agreement.
 
In consideration of the premises and mutual covenants contained herein and for
other good and valuable consideration, the parties agree as follows:
 
1. Definitions:
 
a. “Affiliate” shall mean, when used with respect to any person or entity, any
other person or entity which controls, is controlled by or is under common
control with the specified person or entity. As used in the immediately
preceding sentence, the term “control” (with correlative meanings for
“controlled by” and “under common control with”) shall mean, with respect to any
entity, the ownership, directly or indirectly, of fifty percent (50%) or more of
the outstanding equity interests in such entity.
 
b. “Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).
 
c. “Cause” shall mean (i) Executive’s willful failure to perform Executive’s
duties hereunder (other than as a result of total or partial incapacity due to
physical or mental illness) for a period of 30 days following written notice by
the Company to Executive of such failure, (ii) conviction of, or a plea of nolo
contendere to, (x) a felony under the laws of the United States or any state
thereof or any similar criminal act in a jurisdiction outside the United States
or (y) a crime involving moral turpitude, (iii) Executive’s willful malfeasance
or willful misconduct which is demonstrably injurious to the Company or its
Affiliates, (iv) any act of fraud by Executive, (v) any material violation of
the Company’s code of conduct, (vi) any material violation of the Company’s
policies concerning harassment or discrimination, (vii) Executive’s conduct that
causes material harm to the business reputation of the Company or its
Affiliates, or (viii) Executive’s breach of the provisions of Sections 7
(Confidentiality; Intellectual Property) or 8 (Non-Competition;
Non-Solicitation) of this Agreement.
 
d. A “Change In Control” will be deemed to have occurred for purposes hereof,
upon any one of the following events: (a) any person (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act), other than the Company (including
its subsidiaries, directors, and executive officers) has become the Beneficial
Owner of thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding common stock or equivalent in voting power of any
class or classes of the Company’s outstanding securities ordinarily entitled to
vote in elections of directors (“Voting Securities”) (other than as a result of
an issuance of securities by the Company approved by Incumbent Directors, or
open market purchases approved by Incumbent Directors at the time the purchases
are made); (b) individuals who constitute the Board as of the Effective Date
(the “Incumbent Directors”) have ceased for any reason to constitute at least a
majority thereof, provided that any person becoming a director after the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a majority of the directors comprising the





--------------------------------------------------------------------------------



 



Incumbent Board, either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director without
objection to such nomination shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to the
election or removal of directors (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board (“Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest, shall be
deemed an Incumbent Director; (c) the stockholders of the Company approve a
reorganization, merger, consolidation, statutory share exchange or similar form
of corporate transaction, or the sale or other disposition of all or
substantially all of the Company’s assets (a “Transaction”), unless immediately
following such Transaction, (i) all or substantially all of the Persons who were
the Beneficial Owners of the Voting Securities outstanding immediately prior to
such Transaction are the Beneficial Owners of more than 50% of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the entity resulting from such
Transaction (including, without limitation, an entity which as a result of such
Transaction owns the Company or all or substantially all of the Company’s assets
or stock either directly or through one or more subsidiaries, the “Surviving
Entity”) in substantially the same proportions as their ownership, immediately
prior to such Transaction, of the Voting Securities, (ii) no Person is the
Beneficial Owner of 30% or more of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the Surviving Entity, and (iii) at least a majority of the members
of the board of directors of the Surviving Entity are Incumbent Directors; or
(d) approval by the Company’s stockholders of a complete liquidation and
dissolution of the Company.
 
However, if in any circumstance in which the foregoing definition would be
operative and with respect to which the income tax under Section 409A of the
Code would apply or be imposed, but where such tax would not apply or be imposed
if the meaning of the term “Change in Control” met the requirements of
Section 409A(a)(2)(A)(v) of the Code, then the term “Change in Control” herein
shall mean, but only for the transaction so affected, a “change in control
event” within the meaning of Treas. Reg. § 1.409A — 3(i)(5).
 
e. “Change In Control Protection Period” shall mean that period commencing on
the date that the Company or a third party publicly announces an event that, if
consummated, would constitute a Change In Control and ending (i) on the date
that the circumstances giving rise to the announcement of the event are
abandoned or withdrawn, or (ii) if such transaction is consummated, two years
after the Change In Control.
 
f. “COBRA” shall mean those provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended, related to continuation of group health
and dental plan coverage as set forth in Code section 4980B.
 
g. “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
h. “Competitive Business” shall mean businesses that compete with products and
services offered by the Company in those countries where the Company or any of
its Affiliates manufactures, produces, sells, leases, rents, licenses or
otherwise provides its products or services during the two (2) years preceding
the Termination Date (including, without limitation, businesses which the
Company or its Affiliates have specific plans to conduct in the future that were
disclosed or made available to Executive), provided that, if Executive’s duties
were limited to particular product lines or businesses during such period, the
Competitive Business shall be limited to those product lines or businesses in
those countries for which the Executive had such responsibility.
 
i. “Confidential Information” shall mean any non-public, proprietary or
confidential information, including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, benefits,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals concerning the past, current or future
business, activities and operations of the Company, its Affiliates and/or any
third party that has disclosed or provided any of same to the Company or its
Affiliates on a confidential basis. “Confidential Information” also includes any
information


2



--------------------------------------------------------------------------------



 



designated as a trade secret or proprietary information by operation of law or
otherwise, but shall not be limited by such designation. “Confidential
Information” shall not include any information that is (i) generally known to
the industry or the public other than as a result of Executive’s breach of this
covenant; (ii) made legitimately available to Executive by a third party without
breach of any confidentiality obligation; or (iii) required by law to be
disclosed; provided that Executive shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment.
 
j. “Controlled Group” shall mean all corporations or business entities that are,
along with the Company, members of a controlled group of corporations or
businesses, as defined in Code Sections 414(b) and 414(c), except that the
language “at least 50 percent” is used instead of “at least 80 percent” in
applying the rules of Code Sections 414(b) and 414(c).
 
k. “Fiscal Year” shall mean the fiscal year of the Company.
 
l. “Good Reason” shall mean any of the following conditions which occurs without
the consent of the Executive: (i) a material diminution in the Executive’s base
salary or annual bonus opportunity; (ii) a material diminution in the
Executive’s authority, duties, or responsibilities (including status, offices,
titles and reporting requirements); (iii) a material change in the geographic
location at which the Executive must perform his duties; (iv) failure of the
Company to pay compensation or benefits when due, or (v) any other action or
inaction that constitutes a material breach by the Company of this Agreement.
The conditions described above will not constitute “Good Reason” unless the
Executive provides written notice to the Company of the existence of the
condition described above within 90 days after the initial existence of such
condition. In addition, the conditions described above will not constitute “Good
Reason” unless the Company fails to remedy the condition within a period of
thirty (30) days after receipt of the notice described in the preceding
sentence. If the Company fails to remedy the condition within the period
referred to in the preceding sentence, Executive may terminate his employment
with the Company for “Good Reason” within in the next thirty (30) days following
the expiration of the cure period.
 
m. “Notice of Termination” shall mean a notice which shall indicate the general
reasons for the termination employment and the circumstances claimed to provide
a basis for termination of employment or other Separation of Service under the
provision so indicated.
 
n. “Person” shall mean any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever.
 
o. “Restricted Period” shall be (i) one year from the Termination Date in the
event of a Separation from Service that occurs during the Service Term (as
defined hereinafter) other than in the case of an involuntary Separation from
Service without Cause, (ii) in the case of an involuntary Separation from
Service without Cause during the Service Term, an amount of time in whole months
equal to the number of months’ salary the Company agrees to provide to Executive
in severance, whether paid over time or in a lump sum; and (iii) eighteen months
from the Termination Date in the event of a Separation from Service following a
Change In Control where Executive receives the Change In Control Payment (as
defined hereinafter).
 
p. “Separation from Service” shall mean an event after which the Executive shall
no longer provide services to the members of the Controlled Group, whether
voluntarily or involuntarily as determined by the Committee (as hereafter
defined) in accordance with Treas. Reg. § 1.409A-1(h)(1). A Separation from
Service shall occur when Executive has experienced a termination of employment
from the members of the Controlled Group. Executive shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Executive and the Company reasonably anticipate that either
(i) no further services will be performed for the members of the Controlled
Group after a certain date, or (ii) that the level of bona fide services the
Executive will perform for the members of the Controlled Group after such date
(whether as an employee or as an independent contractor) will permanently
decrease to no more than 20% of the average level of bona fide services
performed by such Executive (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the members of the Controlled Group if the Executive has been
providing services to the members of the


3



--------------------------------------------------------------------------------



 



Controlled Group less than 36 months). If Executive is on military leave, sick
leave, or other bona fide leave of absence, the employment relationship between
the Executive and the members of the Controlled Group shall be treated as
continuing intact, provided that the period of such leave does not exceed
6 months, or if longer, so long as the Executive retains a right to reemployment
with the members of the Controlled Group under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Executive does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Agreement
as of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Executive will return to perform services for any members
of the Controlled Group.
 
Notwithstanding the foregoing provisions, if Executive provides services for the
Company as both an employee and as a non-employee director, to the extent
permitted by Treas. Reg. § 1.409A-1(h)(5) the services provided by such
Executive as a non-employee director shall not be taken into account in
determining whether the Executive has experienced a Separation from Service.
 
q. “Target Bonus” shall mean the target bonus for Executive under any annual
bonus plan in effect from time to time as determined by the Compensation
Committee (the “Committee”) or the Board.
 
r. “Termination Date” shall mean the date upon which a Separation from Service
with respect to an Executive occurs.
 
2. Term of Change In Control Agreement.
 
a. This Agreement shall be for an initial term (the “Initial Term”) of two years
and shall continue to renew for consecutive two year terms thereafter (a
“Renewal Term”), unless either party shall give written notice to the other (a
“Notice of Non-Renewal”) that such agreement shall not renew at least ninety
days prior to the expiration of the Initial Term or Renewal Term then in effect.
Notwithstanding the foregoing, the Company may not give a Notice of Non-Renewal
during the Change In Control Protection Period.
 
b. This Agreement, except those provisions which shall survive under
Section 11(k), shall terminate upon the termination of Executive’s employment
for any reason other than the termination of Executive’s employment during the
Change In Control Protection Period (x) by the Company without Cause or (y) by
the Executive with Good Reason. No payment under this Agreement will be due to
Executive upon termination of Executive’s employment for any reason other than
as specified in (x) or (y) above.
 
3. Executive’s Incumbent Position.
 
a. Unless notified otherwise by the Chief Executive Officer of the Company or
the Board, Executive shall serve as Vice President of Finance and Treasurer
(“Executive’s Incumbent Position”). In such position, Executive shall have such
duties and authority as shall be determined from time to time by the Chief
Executive Officer and the Board. If requested, Executive shall also serve as a
member of the Board without additional compensation. The period during which the
Executive shall be employed by the Company shall be called the “Service Term.”
 
b. Except as provided in Section 5, (i) either Company or Executive may
terminate the employment relationship at any time, with or without Cause or Good
Reason, (ii) this Agreement shall not be construed as giving the Executive any
right to be retained in the employ of the Company or its Affiliates, (iii) the
Company may at any time terminate the Executive free from any liability of any
claim under this Agreement, except as expressly provided herein; and (iv) the
Company may demote Executive at any time in its absolute and sole discretion
without liability to the Executive.
 
c. During the Service Term, Executive will devote Executive’s full business time
and best efforts to the performance of Executive’s duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the rendition of such services
either directly or indirectly, without the prior written consent of the Board;
provided that nothing herein shall preclude Executive, (i) subject to the prior
approval of the Board, from accepting appointment to or continuing to serve on
any board of directors or trustees of any business corporation or any charitable
organization or (ii) from participating in charitable activities or managing
personal investments; provided in each case, and in the aggregate, that such


4



--------------------------------------------------------------------------------



 



activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Sections 7 or 8. Executive shall promote the
goodwill of the Company with its employees, customers, stockholders, vendors,
and the general public. During the Service Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder and to
support the goodwill and business relationships of the Company shall be
reimbursed by the Company in accordance with Company policies.
 
4. Obligations of the Company upon Change In Control with Respect to Long-Term
Incentive Awards and Deferred Compensation.
 
The effect of a change in control on any long-term incentive awards (cash or
equity) or deferred compensation previously granted to the Executive under the
2008 Deferred Compensation Plan, 2004 Stock Incentive Plan or the 2004 Deferred
Compensation Plan, as amended, (the “Long-Term Incentive Awards”) shall be
governed by the terms and conditions of the applicable individual award
agreements or deferral agreements and the Celanese Corporation 2008 Deferred
Compensation Plan, the 2004 Stock Incentive Plan or the 2004 Deferred
Compensation Plan, as amended (collectively, the “Long-Term Incentive Award
Agreements”), and shall not be governed by this Agreement.
 
5. Termination of Employment Connected with a Change In Control.
 
a. Upon Executive’s Separation from Service during the Change In Control
Protection Period, Executive shall receive the Change In Control Payment if and
only if the following conditions occur:
 
(i) The Change In Control is consummated;
 
(ii) Executive is employed in the Executive Incumbent Position or some
substantially equivalent or higher position for the Company as of the
commencement of the Change In Control Protection Period;
 
(iii) Executive’s employment is terminated either by the Company without Cause
or by the Executive with Good Reason such that a Separation from Service occurs;
 
(iv) Within fifty (53) days after both conditions in Sections 5(a)(i) and
5(a)(iii), or at the expiration of twenty-one (21) days following the
presentation of the release, Executive executes a release of all claims, known
or unknown, against the Company, its Affiliates, and their respective agents in
a form satisfactory to the Company similar to that attached hereto as Exhibit A
and does not timely revoke such release before the expiration of seven days
following his or her execution of the release; and
 
(v) Within fifty (53) days after both conditions in Sections 5(a)(i) and
5(a)(iii), Executive reaffirms in writing in a manner satisfactory to the
Company his or her obligations under Sections 7 and 8 of this Agreement.
 
b. The “Change In Control Payment” shall be equal to one and one half (1.5)
times the sum of (i) Executive’s then current annualized base salary; and
(ii) the higher of (x) Executive’s Target Bonus in effect on the last day of the
Fiscal Year that ended immediately prior to the year in which the Termination
Date occurs, or (y) the average of the cash bonuses paid by the Company to
Executive for the three Fiscal Years preceding the Termination Date.
 
c. The Change In Control Payment shall be paid in a single lump sum to Executive
six (6) months and one day after the Executive’s Termination Date, together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code.
 
d. Provided that (i) all of the conditions in Section 5(a) are met,
(ii) Executive makes a timely COBRA election, and (iii) Executive has complied
in all material respects with regard to the obligations of Sections 7 and 8 of
this Agreement, if the Executive timely remits to the Company the applicable
“COBRA” premiums for such coverage, the Company will continue to provide group
health and dental coverage under the Company’s medical plan for Executive and
his or her dependents during the Restricted Period; and will reimburse Executive
for all premiums paid by Executive for such continued coverage. Such
reimbursements will be made within thirty (30) days after Executive’s payment of
such premiums (or submission of a request for reimbursement and satisfactory
proof of such payment) but in no event later than on or before the last day of
the Executive’s tax year following the tax year in which the expense was
incurred. The amount of COBRA premiums and health and dental


5



--------------------------------------------------------------------------------



 



expenses eligible for reimbursement during Executive’s tax year may not affect
the COBRA premiums and health and dental expenses eligible for reimbursement in
any other tax year.
 
e. Certain Further Payments Due Executive
 
(i) In the event that any amount or benefit paid or distributed to Executive
pursuant to this Agreement and/or any amounts or benefits otherwise paid or
distributed to Executive by the Company that are treated as parachute payments
under Section 280G of the Code (such payments, collectively, the “Covered
Payments”), are or become subject to the tax imposed under Section 4999 of the
Code or any similar tax that may hereafter be imposed (the “Excise Tax”), the
Company will pay to Executive an additional amount (the “Tax Reimbursement
Payment”), such that the net amount retained by Executive with respect to such
Covered Payments, after deduction of any Excise Tax (as well as any penalties
and interest thereon) on the Covered Payments and any Federal, state and local
income tax, payroll tax, and Excise Tax on the Tax Reimbursement Payment
provided for by this subsection (e), but before deduction for any Federal, state
or local income or employment tax withholding on such Covered Payments, will be
equal to the amount of the Covered Payments, together with an amount equal to
the product of any deductions disallowed to Executive for federal, state, or
local income tax purposes because of the inclusion of the Tax Reimbursement
Payment in Executive’s adjusted gross income multiplied by the highest
applicable marginal rate of federal, state, or local income taxation,
respectively, for the calendar year in which the Tax Reimbursement Payment is to
be made. The time for payment of the Tax Reimbursement Payment is set forth in
subsection (e)(v) below. The Tax Reimbursement Payment is intended to place the
Executive in the same position he would have been in if the Excise Tax did not
apply.
 
(ii) For purposes of determining whether any of the Covered Payments will be
subject to the Excise Tax and the amount of such Excise Tax,
 
(A) such Covered Payments will be treated as “parachute payments” within the
meaning of Section 280G of the Code, and all “parachute payments” in excess of
the “base amount” (as defined under Section 280G(b)(3) of the Code) will be
treated as subject to the Excise Tax, unless, and except to the extent that, in
the good faith judgment of a public accounting firm appointed by the Company or
tax counsel selected by such accounting firm (the “Accountants”), the Company
has a reasonable basis to conclude that such Covered Payments (in whole or in
part) either do not constitute “parachute payments” or represent reasonable
compensation for personal services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code) in excess of the “base amount,” or such
“parachute payments” are otherwise not subject to such Excise Tax; and
 
(B) the value of any non-cash benefits or any deferred payment or benefit will
be determined by the Accountants in accordance with the principles of
Section 280G of the Code.
 
(iii) For purposes of determining the amount of the Tax Reimbursement Payment,
Executive will be deemed to pay:
 
(A) Federal income taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the Tax Reimbursement Payment is
to be made; and
 
(B) any applicable state and local income taxes at the highest applicable
marginal rate of taxation for the calendar year in which the Tax Reimbursement
Payment is to be made, net of the maximum reduction in Federal income taxes
which could be obtained from the deduction of such state or local taxes if paid
in such year.
 
(iv) In the event that the Excise Tax amount, if any, initially determined to be
payable to the United States Treasury Department pursuant to this subsection
(e) is later determined by the Accountants or pursuant to any proceeding or
negotiations with the Internal Revenue Service to exceed the amount taken into
account hereunder at the time the Tax Reimbursement Payment was initially
determined (including, but not limited to, by reason of any payment the
existence or amount of which could not be determined at the time of the Tax
Reimbursement Payment), the Company will make an additional Tax Reimbursement
Payment, in respect of such excess (including making a full Tax Reimbursement
Payment in the event of an initial determination that no Excise Tax amount was
due) (as well as any interest or penalty payable with respect to such payment)
at the time specified in subsection (e)(v) below.


6



--------------------------------------------------------------------------------



 



In the event that the Excise Tax is subsequently determined by the Accountants
or pursuant to any proceeding or negotiations with the Internal Revenue Service
to be less than the amount taken into account under this subsection (e) in
calculating the Tax Reimbursement Payment made, Executive will repay to the
Company, at the time specified in subsection (e)(v) below, the portion of such
prior Tax Reimbursement Payment that would not have been paid if the amount of
the Excise Tax had been accurately calculated in determining such Tax
Reimbursement Payment, plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the foregoing, in
the event any portion of the Tax Reimbursement Payment to be refunded to the
Company has been paid to any Federal, state or local tax authority, repayment
thereof will not be required until actual refund or credit of such portion has
been made to Executive, and interest payable to the Company will not exceed
interest received or credited to Executive by such tax authority for the period
it held such portion. Executive and the Company will mutually agree upon the
course of action to be pursued (and the method of allocating the expenses
thereof) if Executive’s good faith claim for refund or credit is denied (in
whole or in part); provided that Executive will remain responsible to repay the
Company for any such unrefunded Tax Reimbursement Payments to the extent
Executive ultimately prevails in such claim.
 
(v) The Tax Reimbursement Payment (or portion thereof) provided for in this
subsection (e) will be paid to Executive within 5 days after Executive remits
the Excise Tax to the Internal Revenue Service but no later than the end of the
Executive’s tax year following the tax year in which the Executive remits the
Excise Tax to the Internal Revenue Service. Further, in the event that the
initial Tax Reimbursement Payment was too little and additional Tax
Reimbursement Payments are subsequently determined to be payable to Executive
pursuant to subsection (e)(iv) above, such Tax Reimbursement Payment or
additional Tax Reimbursement Payment amount will be made by the Company to
Executive within 5 days after the date that Executive remits such portion to the
Internal Revenue Service, but no later than the end of the Executive’s tax year
following the tax year in which the Executive remits such portion to the
Internal Revenue Service. In the event that the amount of the estimated Tax
Reimbursement Payment exceeds the amount subsequently determined to have been
due, subject to the provisions of subsection (e)(iv), such excess will be
payable by Executive to the Company on the fifth (5th) business day after
written demand by the Company for payment (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code). Company will reimburse the
Executive for any interest, penalties or surcharge that may be imposed on the
Executive in connection with any Excise Tax (including a reimbursement of any
additional taxes imposed as a result of the reimbursement of any such interest,
penalties or surcharge) within 5 days after payment by the Executive, but in no
event later than on or before the last day of the Executive’s tax year following
the tax year in which the interest, penalties, surcharge or other taxes are
imposed, such reimbursement obligation shall remain in effect during the
applicable statute of limitations relating to any such interest, penalties or
surcharge (but in no event shall remain in effect for longer than 10 years), and
the amount of expenses eligible for reimbursement hereunder during Executive’s
tax year will not affect the expenses eligible for reimbursement in any other
tax year.
 
(vi) The Tax Reimbursement Payment due under this subsection (e) shall not
exceed two million dollars ($2,000,000).
 
(vii) If the amount of the Covered Payments is equal to or less than 110% of the
product of 2.99 and Executive’s applicable “base amount” (as such term is
defined for purposes of Section 4999 of the Code), the Covered Payments under
this Agreement or otherwise shall be reduced by the minimum amount necessary so
that none of the Covered Payments are subject to the excise tax under
Section 4999 of the Code; provided, however, that this subsection (e)(vii) shall
not apply if, even after all Covered Payments due hereunder are reduced to zero,
the value of the Covered Payments would still be subject to the excise tax under
Section 4999 of the Code, in which case no reduction of any Covered Payments
shall be made.
 
f. Notwithstanding any provision of this Agreement to the contrary, if Executive
is a “Specified Employee” within the meaning of Treasury Regulation
§ 1.409A-1(i) and if any payment under this Agreement provides for a “deferral
of compensation” within the meaning of Treasury Regulation § 1.409A-1(b) and if
such payment would otherwise occur before the date that is six (6) months after
the Executive’s Termination Date, then such payment shall be delayed and shall
occur on the date that is six (6) months and one (1) day after the Termination
Date (or, if earlier, the date of the Executive’s death), together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code.


7



--------------------------------------------------------------------------------



 



6. Exclusivity of Benefits.   Executive acknowledges that this Agreement
supercedes and replaces all prior agreements or understandings Executive may
have with the Company with respect to compensation or benefits that may become
payable in connection with or as a result of a change in control of the Company,
whether or not such change in control constitutes a Change In Control, including
any provisions contained in any employment agreement, offer letter or change in
control agreement, except with respect to any Long-Term Incentive Awards which
shall be governed by the terms of the Long-Term Incentive Award Agreements. This
Agreement also describes all payments and benefits that the Company shall be
obligated to provide to Executive upon Executive’s Separation from Service
during a Change In Control Protection Period and shall constitute Executive’s
agreement to waive any rights to payment under the Celanese Americas Separation
Pay Plan, any similar or successor plan adopted by the Company, and any other
term of employment contained in any employment agreement, offer letter, change
in control agreement or otherwise (other than benefits to which he/she may be
entitled, if any: (i) under any Celanese plan qualified under Section 401(a) of
the Internal Revenue Code, including the Celanese Americas Retirement Pension
Plan and Celanese Americas Retirement Savings Plan; and (ii) under the 2008
Celanese Deferred Compensation Plan) to the extent that the circumstances giving
right to such right to payment would constitute a Separation of Service during a
Change In Control Protection Period.
 
7. Confidentiality; Intellectual Property.
 
a. Confidentiality.
 
(i) Based upon the assurances given by the Executive in this Agreement, the
Company will provide Executive with access to its Confidential Information.
Executive hereby reaffirms that all Confidential Information received by
Executive prior to the termination of this Agreement is the exclusive property
of the Company and Executive releases any individual claim to the Confidential
Information.
 
(ii) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, make available, transfer or provide access to any Person
outside the Company (other than its professional advisers who are bound by
confidentiality obligations), any Confidential Information without the prior
written authorization of the Board.
 
(iii) Upon termination of Executive’s employment with the Company for any
reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company or its
Affiliates; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company or its Affiliates, except that Executive may retain
only those portions of any personal notes, notebooks and diaries that do not
contain any Confidential Information; and (z) notify and fully cooperate with
the Company regarding the delivery or destruction of any other Confidential
Information of which Executive is or becomes aware.
 
(iv) If Executive has previously entered into any confidentiality or
non-disclosure agreements with any former employer, Executive hereby represents
and warrants that such confidentiality and/or non-disclosure agreement or
agreements have been fully disclosed and provided to the Company prior to
commencing employment with the Company.
 
b. Intellectual Property.
 
(i) If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret,


8



--------------------------------------------------------------------------------



 



unfair competition and related laws) therein for all purposes in connection with
the Company’s current and future business. A list of all such Works as of the
date hereof is attached hereto as Exhibit B.
 
(ii) If Executive creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any of the Company resources (“Company Works”), Executive
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.
 
(iii) Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.
 
(iv) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.
 
(v) Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Executive hereby
indemnifies, holds harmless and agrees to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. Executive shall comply with all relevant policies and
guidelines of the Company, including regarding the protection of confidential
information and intellectual property and potential conflicts of interest.
Executive acknowledges that the Company may amend any such policies and
guidelines from time to time, and that Executive remains at all times bound by
their most current version.
 
c. In the event Executive leaves the employ of the Company, Executive hereby
grants consent to notification by the Company to any subsequent employer about
Executive’s rights and obligations under this Agreement.
 
8. Non-Competition; Non-Solicitation.
 
a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees as follows:
 
(i) During the Service Term and for the Restricted Period, Executive will not,
whether on Executive’s own behalf or on behalf of or in conjunction with any
Person, directly or indirectly solicit or assist in soliciting in competition
with the Company or its Affiliates, the business of any customer, prospective
customer, client or prospective client:
 
(A) with whom Executive had personal contact or dealings on behalf of the
Company or its Affiliates during the one year period preceding the termination
of Executive’s employment;
 
(B) with whom employees directly or indirectly reporting to Executive have had
personal contact or dealings on behalf of the Company or its Affiliates during
the one-year immediately preceding the termination of Executive’s employment; or
 
(C) for whom Executive had direct or indirect responsibility during the one year
period immediately preceding the termination of Executive’s employment.


9



--------------------------------------------------------------------------------



 



(ii) During the Restricted Period, Executive will not directly or indirectly:
 
(A) engage in any Competitive Business;
 
(B) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;
 
(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
stockholder, officer, director, principal, agent, trustee or consultant; or
 
(D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its Affiliates and customers, clients, suppliers partners,
members or investors of the Company or its Affiliates.
 
(iii) Notwithstanding anything to the contrary in this Agreement, Executive may
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company or its Affiliates which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Executive (i) is not a controlling Person of, or a member of a group
which controls, such Person and (ii) does not, directly or indirectly, own 5% or
more of any class of securities of such Person.
 
(iv) During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:
 
(A) solicit, interview, encourage, or take any other action that would tend to
influence in any manner any employee of the Company or its Affiliates to leave
the employment of the Company or its Affiliates (other than as a result of a
general advertisement of employment made by Executive’s subsequent employer or
business, not directed at any such employee); or
 
(B) hire any such employee who was employed by the Company or its Affiliates as
of the Termination Date or who left the employment of the Company or its
Affiliates coincident with, or within one year prior to or after, the
Termination Date.
 
(v) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage any consultant then under contract with the Company or its
Affiliates to cease to work with the Company or its Affiliates.
 
b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
 
c. Prior to the commencement thereof, Executive will provide written notice to
the Company of any employment or other activity that would potentially violate
the provisions of Sections 7 or 8 and, if Executive wishes to do so, Executive
may ask the Board to modify or waive the protections of this Section 8, but
nothing in this Agreement shall limit in any manner the Board’s absolute
discretion not to do so.
 
9. Enforcement of Promises Concerning the Protection of the Company’s
Confidential Information and Goodwill.   Executive acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 7 or Section 8 would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
in or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
In addition, and without limiting the Company’s ability to obtain such equitable
relief, Executive shall not be entitled


10



--------------------------------------------------------------------------------



 



to any Change In Control Payment if Executive materially violates the provisions
of Sections 7 or 8 and, to the extent that such payments have already been made,
Executive shall repay all Change In Control Payments immediately upon demand by
the Company.
 
10. Section 409A Acknowledgement and Release.   Executive understands that
payments under this Agreement are potentially subject to Section 409A of the
Code and that if this Agreement does not satisfy an exception to Code
Section 409A or does not comply with the requirements of Section 409A and the
applicable guidance thereunder, then Executive may incur adverse tax
consequences under Section 409A. Executive acknowledges and agrees that
(a) Executive is solely responsible for all obligations arising as a result of
the tax consequences associated with payments under this Agreement including,
without limitation, any taxes, interest or penalties associated with
Section 409A, (b) Executive is not relying upon any written or oral statement or
representation by the Company or any Affiliate thereof, or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) regarding the tax effects associated with the execution
of this Agreement and the payment under this Agreement, and (c) in deciding to
enter into this Agreement, Executive is relying on his or her own judgment and
the judgment of the professionals of his or her choice with whom Executive has
consulted. Executive hereby releases, acquits and forever discharges the Company
Parties from all actions, causes of actions, suits, debts, obligations,
liabilities, claims, damages, losses, costs and expenses of any nature
whatsoever, known or unknown, on account of, arising out of, or in any way
related to the tax effects associated with the execution of this Agreement and
any payment hereunder.
 
11. Miscellaneous.
 
a. Governing Law; Jurisdiction; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
conflicts of laws principles thereof. Any action concerning or relating to this
Agreement shall be filed only in the federal and state courts sitting in Dallas
County, Texas.
 
b. Entire Agreement; Amendments.  This Agreement contains the entire
understanding of the parties with respect to any Change In Control or the
subject matter of this Agreement, provided however, that the effects of a change
in control pursuant to the Long-Term Incentive Award Agreements shall be
governed by the terms of such agreements and shall not be affected by this
Agreement.
 
c. No Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement, or any term of any agreement with any other employee, on
any occasion shall not be considered a waiver of such party’s rights or deprive
such party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement.
 
d. Severability.  In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
 
e. Assignment.  This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned, in whole or in part, by the Company to a Person which is an Affiliate
or a successor in interest to all or a substantial part of the business
operations of the Company. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such Affiliate
or successor Person.
 
f. Successors; Binding Agreement.  This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
g. Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.


11



--------------------------------------------------------------------------------



 



If to the Company:
 
1601 West LBJ Freeway
Dallas, TX 75234-6034
Attention: General Counsel
 
If to Executive:
 
Executive’s home address as set forth in the personnel records of the Company
 
h. Cooperation.  Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder.
 
i. Withholding Taxes.  The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
 
j. Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
k. Survival.  The provisions of Sections 1 and 7 through 9 of this Agreement
shall survive the termination of this Agreement.


12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

              EXECUTIVE:   Celanese Corporation:  
By:
 
/s/  Christopher W. Jensen
  By:  
/s/  Kevin J. Rogan
   

     

    Christopher W. Jensen        


 

             
Date:
  05/09/2008   Date:   05/09/2008    

     





13



--------------------------------------------------------------------------------



 



 
EXHIBIT A
 
FORM OF GENERAL RELEASE AGREEMENT

 
AGREEMENT AND GENERAL RELEASE
 
Celanese Corporation and its Affiliates (the “Company”), 1601 West LBJ Freeway,
Dallas, Texas 75234 and Christopher W. Jensen, his or her heirs, executors,
administrators, successors, and assigns (“Executive”), enter into this Agreement
and General Release (the “Release”) and agree as follows:
 
1. Last Day of Employment (Separation Date).  The last day of employment with
the Company is [Insert Date] (the “Separation Date”).
 
2. Consideration.  In consideration for signing this Release and compliance with
the promises made herein, Company and Executive agree:
 
a. Change In Control Payment.  The Company will pay the Change In Control
Payment, as defined in the Change In Control Agreement between the Company and
Executive dated on or about April 1, 2008 (the “CIC Agreement”) 1 and provide
the reimbursements set forth in the CIC Agreement. Executive agrees that such
payments are the exclusive payments due to Executive arising out of the
separation of Executive’s employment.
 
b. Unused Vacation.  The Company will pay to Executive wages for prorated unused
vacation as of the Separation Date.
 
c. Benefits.  The Executive shall be entitled to elect to continue group health
and dental coverage under COBRA and shall be reimbursed for such premiums as
provided in the CIC Agreement. Executive’s rights in any other employee benefit
plans of the Company will be as provided in the relevant plan documents.
 
3. No Consideration Absent Execution of this Agreement.  Executive understands
and agrees that he/she would not receive the consideration specified in
Paragraph “2” above, unless the Executive signs this Agreement and General
Release on the signature page without having revoked this Release pursuant to
paragraph 14 below and the fulfillment of the promises contained herein.
 
4. General Release of Claims.  Executive knowingly and voluntarily releases and
forever discharges the Company and its Affiliates, together with its
predecessors, successors and assigns and the current and former employees,
officers, directors and agents thereof (collectively, the “Released Parties”),
of and from any and all claims, known and unknown, asserted and unasserted,
Executive has or may have as of the date of execution of this Release to the
full extent permitted by law, in all countries and jurisdictions in which the
Released Parties conduct their respective business, including but not limited to
the United States of America.
 
5. Executive acknowledges and agrees that he/she has been paid all amounts owed
to Executive as compensation, whether in the form of salary, bonus, equity
compensation, benefits or otherwise. The release in Section 4 of this Release
includes, but is not limited to, any alleged violation of the following, as may
be amended or in effect:
 
(a) any action arising under or relating to any federal or state statute or
local ordinance, such as:
 

  •  Title VII of the Civil Rights Act of 1964;     •  The Civil Rights Act of
1991;     •  Sections 1981 through 1988 of Title 42 of the United States Code;  
  •  The Employee Retirement Income Security Act of 1974;     •  The Immigration
Reform and Control Act;     •  The Family and Medical Leave Act;     •  The
Americans with Disabilities Act of 1990;     •  The Age Discrimination in
Employment Act of 1967;     •  The Workers Adjustment and Retraining
Notification Act;

 

 
1 All capitalized terms shall have the same meaning as set forth in the CIC
Agreement, unless otherwise stated.


14



--------------------------------------------------------------------------------



 



 

  •  The Occupational Safety and Health Act;     •  The Sarbanes-Oxley Act of
2002;     •  The Texas Commission on Human Rights Act;     •  The Texas Minimum
Wage Law;     •  Equal Pay Law for Texas; and     •  The Vocational
Rehabilitation Act.

 
(b) any other national, federal, state, province, or local civil or human rights
law, or any other local, state, province, national or federal law, regulation or
ordinance; or any law, regulation or ordinance of a foreign country, including
but not limited to the Federal Republic of Germany and the United Kingdom;
 
(c) any action under public policy, contract, tort, common law or equity,
including, but not limited to, claims based on alleged breach of an obligation
or duty arising in contract or tort, such as breach of contract, fraud, quantum
meruit, invasion of privacy, wrongful discharge, defamation, infliction of
emotional distress, assault, battery, malicious prosecution, false imprisonment,
harassment, negligence, gross negligence, and strict liability;
 
(d) any claim for lost, unpaid, or unequal wages, salary, or benefits,
including, without limitation, any claim under the Fair Labor Standards Act, the
Employee Retirement Income Security Act, the Equal Pay Act, the Texas Minimum
Wage Law, the Texas Equal Pay Law, or any other local, state, or federal statute
concerning classifications, wages, salary, or benefits, including calculations
and deductions relating to same, as well as the employment, labor and benefits
laws and regulations in all countries in addition to the United States of
America, including but not limited to the United Kingdom and the Federal
Republic of Germany; and
 
(e) any other claim regardless of the forum in which it might be brought, if
any, which Executive has, might have, or might claim to have against any of the
Released Parties, for any and all injuries, harm, damages, wages, benefits,
salary, reimbursements, penalties, costs, losses, expenses, attorneys’ fees,
and/or liability or other detriment, if any, whatsoever and whenever incurred,
suffered, or claimed by the Executive.
 
6. Affirmations.  Executive affirms that he/she has not filed, caused to be
filed, or presently is a party to any claim, complaint, or action against the
Released Parties in any forum or form, provided that this Release shall not
affect the rights or responsibilities of the Equal Employment Opportunity
Commission, or any other federal, state, or local authority with similar
responsibilities (collectively, the “Commission”) to enforce any employment
discrimination law, and that this Release shall not shall affect the right of
Executive to file a charge of discrimination with the Commission or participate
in any investigation. However, Executive waives any right to participate in any
payment or benefit arising from any such charge, claim, or investigation.
 
Executive further affirms that he/she has reported all hours worked as of the
date of this Release and has been paid and/or has received all leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits to which
he/she may be entitled and that no other leave (paid or unpaid), compensation,
wages, bonuses, commissions and/or benefits are due to him/her, except as
provided specifically in this Release. Executive furthermore affirms that he/she
has no known workplace injuries or occupational diseases and has been provided
and/or has not been denied any leave requested under the Family and Medical
Leave Act.
 
Executive reaffirms that he or she will comply fully with Sections 7 through 9
of the CIC Agreement and that, if he or she violates such provisions, all
consideration paid hereunder will be immediately due and payable back to the
Company.
 
7. Governing Law and Interpretation.  This Release shall be governed and
conformed in accordance with the laws of the State of Texas, without regard to
its conflict of laws provision. In the event the Executive or Company breaches
any provision of this Release, Executive and Company affirm that either may
institute an action to specifically enforce any term or terms of this Release.
Should any provision of this Release be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Release in full force and effect.


15



--------------------------------------------------------------------------------



 



8. Non-admission of Wrongdoing.  The parties agree that neither this Release nor
the furnishing of the consideration for this Release shall be deemed or
construed at anytime for any purpose as an admission by Company of any liability
or unlawful conduct of any kind.
 
9. Neutral Reference.  If contacted by another organization, the Company will
only provide dates of employment and position.
 
10. Non-Disparagement.  Executive agrees not to disparage, or make disparaging
remarks or send any disparaging communications concerning, the Company, its
reputation, its business, and/or its directors, officers and managers. Likewise
the Company’s senior management agrees not to disparage, or make any disparaging
remark or send any disparaging communication concerning Executive, his
reputation and/or his business.
 
11. Future Cooperation after Separation Date.  After separation, Executive
agrees to make reasonable efforts to assist Company including but not limited
to: assisting with transition duties, assisting with issues that arise after
separation of employment and assisting with the defense or prosecution of any
lawsuit or claim. This includes but is not limited to providing deposition
testimony, attending hearings and testifying on behalf of the Company. The
Company will reimburse Executive for reasonable time and expenses in connection
with any future cooperation after the separation date. Time and expenses can
include loss of pay or using vacation time at a future employer. The Company
shall reimburse the Executive within 30 days of remittance by Executive to the
Company of such time and expenses incurred, but in no event later than the end
of the Executive’s tax year following the tax year in which the Executive incurs
such time and expenses and such reimbursement obligation shall remain in effect
for five years and the amount of expenses eligible for reimbursement hereunder
during Executive’s tax year will not affect the expenses eligible for
reimbursement in any other tax year.
 
12. Injunctive Relief.  Executive agrees and acknowledges that the Company will
be irreparably harmed by any breach, or threatened breach by him/her of this
Agreement and that monetary damages would be grossly inadequate. Accordingly,
he/she agrees that in the event of a breach, or threatened breach by him/her of
this Agreement the Company shall be entitled to apply for immediate injunctive
or other preliminary or equitable relief, as appropriate, in addition to all
other remedies at law or equity.
 
13. Review Period.  Executive is hereby advised he/she has until [Insert Date],
twenty-one (21) calendar days, to review this Release and to consult with an
attorney prior to execution of this Release. Executive agrees that any
modifications, material or otherwise, made to this Release do not restart or
affect in any manner the original twenty-one (21) calendar day consideration
period.
 
14. Revocation Period and Effective Date.  In the event that Executive elects to
sign and return to the Company a copy of this Agreement, he/she has a period of
seven (7) days (the “Revocation Period”) following the date of such execution to
revoke this Release, after which time this agreement will become effective (the
“Effective Date”) if not previously revoked. In order for the revocation to be
effective, written notice must be received by the Company no later than close of
business on the seventh day after the Executive signs this Release at which time
the Revocation Period shall expire.
 
15. Amendment.  This Release may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Release.
 
16. Entire Agreement.  This Release sets forth the entire agreement between the
parties hereto, and fully supersedes any prior obligation of the Company to the
Executive. Executive acknowledges that he/she has not relied on any
representations, promises, or agreements of any kind made to him/her in
connection with his/her decision to accept this Release, except for those set
forth in this Release.
 
17. HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN SECTION 2 ABOVE, EXECUTIVE
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS RELEASE
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE/SHE HAS OR MIGHT HAVE
AGAINST COMPANY.


16



--------------------------------------------------------------------------------



 



 
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Release as of the date set forth below.
 

      EXECUTIVE:   Celanese Corporation:  
By: ­ ­
 
By: ­ ­
    Christopher W. Jensen
         
Date: ­ ­
 
Date: ­ ­




17



--------------------------------------------------------------------------------



 



EXHIBIT B
 
[List of Works]


18